RECEIVED IN
                                             COURT OF CRIMINAL APPEALS
December 1D, 201 5 S



                                                      DEC 15 2015
Court of Criminal Appeals of Texas
P.D.BOX 1230B-- Capital Station
Austin, T.X. 78711

                                                   Abel Acosta, Clerk
Dear Clerk's Office,



    My name is Efrain Lopez TDC# 1953021, I write concerning the alleged PDR
that uas sopposed to be filed by my attorney. I have not received an official
notice from this court.

   My attorney is, Wendel A. Odom Jr (Texas Bar #15208500), 440 Louisiana St.,
STE 200, Houston, T.X. 77002. Office No. (713) 223-5575.
   My Trial Court Cause No. is 142B270, 179th Judicial District Court of Harris,
County, Texas.

  My 14th Court of Appeals DUdicial Dist. of Texas-Houston, T.X. number is:
14-14-00758-CR.

   Mr. Odom states in the, Certificate of Service, that he electronicly sent
my Petition for Discretionar Review, on November 20, 2015.
   Please let me know if you have received my attorney's PDR in my behalf through

an official notice. Please include the PD number, if available.
   Thank you for your time and I hope to hear from you soon.




Sincerley,




Efrain Lopez TDC #1953021
    Telford Unit
3B99 State Huy. 98
New Boston, T.X. 75570